Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Christensen (Reg. No. 57,505) on 09/08/2021.

The application has been amended as follows: 

Claim 10, Page 3, Line 17 - - “wherein the T-shaped connector block is connected to the clamp;” - -
Claim 11 - - (Cancelled) - - 
Claim 12 - - (Cancelled) - - 
Claim 39, Line 3 - - “attached to the linear screw through a threaded aperture in the T-shaped connector block[[,]].” - - 
Claim 40, Line 1 - - “The system of Claim block is connected to” - - 

Reasons for Allowance
Claims 10, 28, and 33, and those depending therefrom including claims 13-15, 26, 27, 29-31, and 34-40, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Sklar (US-5,626,595), Layer (US-2005/0234435), and Scouten (US-2007/0055289) fail to anticipate or render obvious the claimed “replacement heart valve” and “replacement heart valve delivery device configured to controllably deliver the replacement heart valve within a heart of a subject” as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/            Examiner, Art Unit 3723